DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/074,450 filed 10/19/2020.
Claims 1-20 are pending in the Application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Patent Application Publication 20080023792).
With respect to claim 1 Liu et al. teaches A semiconductor device (paragraph [0007]) comprising: 
a first power rail and a second power rail extending in a row direction (top VSS1 power rail/first power rail, lower VSS2 power rail/second power rail both extending in horizontal/row direction (paragraph [0043]; Figs. 13, 14)); 
a third power rail extending in the row direction between the first and second power rails (top VDD1 power rail/third power rail extending in horizontal/row direction between top VSS1 power rail/first power rail and lower VSS2 power rail/second power rail (paragraph [0043]; Figs. 13, 14)); 
a first cell arranged between the first power rail and the second power rail, wherein a cell height of the first cell in a column direction perpendicular to the row direction is equal to a pitch between the first power rail and the second power rail (area 308 filled by double-sized filler capacitor/first cell arranged between top VSS1 power rail/first power rail and lower VSS2 power rail/second power rail (paragraph [0045]; Figs. 13, 14), wherein height of the double-sized filler capacitor/first cell in the vertical/column direction perpendicular to the horizontal/row direction is equal to a distance/pitch between top VSS1 power rail/first power rail and lower VSS2 power rail/second power rail (Fig. 14)); and 
a second cell arranged between the first power rail and the third power rail, wherein a cell height of the second cell in the column direction is equal to a pitch between the first power rail and the third power rail (basic cell 302/second cell arranged between top VSS1 power rail/first power rail and top VDD1 power rail/third power rail having height in vertical/column direction is equal to a distance/pitch between top VSS1 power rail/first power rail and top VDD1 power rail/third power rail (paragraph [0040]; Fig. 14)), 
wherein a first active region of the first cell includes a first width in the column direction greater than a second width, in the column direction, of a second active region in the second cell (double-sized filler capacitor/first cell arranged in the area 308 comprising greater width of the active region than width of the active region of the basic cell 302/second cell (paragraph [0043]; Fig. 14), wherein width of the active region is in vertical/column direction (paragraphs [0007], [0036]; Figs. 5, 6)).

    PNG
    media_image1.png
    500
    734
    media_image1.png
    Greyscale

With respect to claim 13 Liu et al. teaches A semiconductor device, comprising: 
a plurality of first power rails extending in a row direction and configured to supply a first voltage (plurality of VSS power rails/first power rails extending in a horizontal/row direction to supply power to the cells with low voltage/first voltage (paragraphs [0044], [0005], [0007]; Fig. 14)); 
a plurality of second power rails extending in the row direction, alternating with the first power rails and configured to supply a second voltage different from the first voltage (plurality of VDD power rails/second power rails extending in a horizontal/row direction to supply power to the cells with high voltage/second voltage (paragraphs [0044], [0005], [0007]; Fig. 14)); and 
a first cell, wherein a cell height of the first cell in a column direction perpendicular to the row direction is equal to a distance between two adjacent first power rails, wherein the first cell includes a first active region overlapping one of the second power rails between the two adjacent first power rails (area 308 filled by double-sized filler capacitor/first cell arranged between top VSS1 power rail/first power rail and adjacent lower VSS2 power rail/second power rail (paragraph [0045]; Figs. 13, 14), wherein height of the double-sized filler capacitor 308/first cell in the vertical/column direction perpendicular to the horizontal/row direction is equal to a distance/pitch between top VSS1 power rail/first power rail and lower VSS2 power rail/second power rail (Fig. 14), wherein active region 212 crosses/overlapping VDD1 power rail/one of second power rails VDD power (paragraph [0035], [0036]; Figs. 5, 6, 14)).
With respect to claim 19 Liu et al. teaches limitations similar to claim 1, including generating a design data of the semiconductor device (creating floorplan/design data of the semiconductor device (paragraph [0042]; Figs. 11-14)); providing a standard cell library including a first cell and a second cell (providing cell library for standard cells/second cells and filler cells/first cell (paragraph [0042])); and generating a design layout by placing at least one of the first cell and the second cell according to the design data (generating floorplan by placing one or more cells filler capacitor 308/first cell and one or more basic cell 302/second cell (paragraphs [0045], [0040], [0042]; Fig. 14)).
With respect to claims 2-9, 14-18 Liu et al. teaches:
Claim 2: wherein the first width is greater than twice the second width (paragraphs [0043], [0045].
Claim 3: wherein the first and second power rails are configured to supply a first voltage and the third power rail is configured to supply a second voltage different from the first voltage (paragraphs [0005], [0043]; Fig. 14; claim 4 of Liu et al.).
Claim 4: wherein the first cell further comprises two third active regions, on opposite sides of the first active region, the third active regions having a conductivity opposite to that of the first active region (paragraphs [0038], [0045]; Figs. 8a, 8b).
Claim 5: wherein one of the third active regions is aligned with the second active region in the row direction (paragraphs [0038], [0045] ; Figs. 8a, 8b).
Claim 6: wherein the first cell further comprises an isolation structure separating the first active region from the third active regions (paragraphs [0036]-[0038], [0045] ; Figs. 8a, 8b).
Claim 7: further comprising a third cell between the second power rail and the third power rail, wherein the third cell comprises a fourth active region, and a distance between an upper side of the second active region and a lower side of the fourth active region in the column direction is substantially equal to the first width of the first active region (paragraphs [0036]-[0038], [0045]).
Claim 8: wherein the third power rail and the first active region intersect (paragraphs [0038], [0035]).
Claim 9: wherein the first cell further comprises a fourth power rail extending in the row direction and overlapping the first active region, the third and fourth power rails are configured to supply a same voltage (paragraphs [0035]-[0038], [0045]).
Claim 14: wherein the first cell comprises a second active region separated from the first active region, the first active region has a first width in the column direction greater than a second width of the second active region in the column direction, and the first active region includes a first conductivity opposite to a second conductivity of the second active region (paragraphs [0036], [0043], [0045]).
Claim 15: further comprising a second cell defined by one of the first power rails and an adjacent second power rail, the second cell comprising a third active region having the second conductivity and the second width in the column direction (paragraphs [0031], [0040]; Figs. 4, 14).
Claim 16: wherein the third active region is aligned with the second active region in the row direction (paragraphs [0037]; Figs. 6, 7a).
Claim 17: wherein the first active region is symmetric with respect to the overlapping second power rail (paragraphs [0037], Figs. 6, 7a, 7b).
Claim 18: further comprising a third power rail extending in the row direction and electrically coupled to the first active region (paragraph [0043]; Figs. 13, 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 20080023792) as applied to claim 1 above, and further in view of Kim et al. (US Patent Application Publication 20180096092).
With respect to claims 10-12, 20 Liu et al. teaches limitations of claims 1, 19 from which claims depend. While Liu et al. teaches filer/dummy capacitors as NMOS/PMOS transistors (paragraphs [0029]), Liu et al. lacks specifics regarding fin structures. Kim et al. teaches:
Claim 10: wherein the first cell comprises further first and second fin structures extending in the row direction in the first active region and configured to form one or more field-effect transistors (paragraphs [0088], [0090], [0106], [0138]).
Claim 11: wherein the second cell further comprises a third fin structure extending in the row direction in the second active region and configured to form one or more field-effect transistors, the third fin structure aligned with the first fin structure in the row direction (paragraphs [0138], [0147], [0149]).
Claim 12: further comprising a dummy fin structure on a side of the second cell, wherein the dummy fin structure is not configured to form a field-effect transistor and the dummy fin structure is aligned with the second fin structure in the row direction (paragraphs [0148], [0149]).
Claim 20: further comprising manufacturing a lithography mask according to the design layout (paragraph [0120]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Kim et al. to teach specific subject matter Liu et al. does not teach, because the number of the modified  cells HCL and PCL may be used, wherein HCL and PCL cells have higher reputability than the standard cells SCL and the design of the integrated circuit may be conveniently performed and the occupation area of the integrated circuit may be reduced (paragraph [0179]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
09/27/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851